John C. Davis had obtained a judgment in trespass vi et armis against one Gilbert McDuffie; and this was a scire facias sued out by his administrator, against the defendants as the bail of said McDuffie, seeking to subject them to the payment of the plaintiff's recovery. The plea was, that no capias ad satisfaciendum had been duly sued out; to which plea the plaintiff demurred. His Honor, the presiding   (132) judge, was of opinion that because of the broad language of the act of 1844, no ca. sa. was necessary, and from his judgment sustaining the demurrer, the defendants appealed.
This was a scire facias, to charge the defendants, as bail, to which the plea is, no ca. sa. has been issued against the principal. To this the plaintiff demurs, relying on the act of 1844, chapter 31, section 3.
We concur with his Honor, that "because of the broad language of the statute, no ca. sa. was necessary." The first section provides, that hereafter no ca. sa. shall be issued upon any judgment, rendered either in court or by a justice of the peace, unless there is an affidavit charging the defendant with fraud. The third section provides, that a plaintiff in any judgment, may proceed by scire facias to charge the bail, without having previously issued a ca. sa. against the defendant in such judgment. This is certainly broad language, and must include every judgment, unless there be some strong reason for making an exception in regard to one class of judgments.
It is said, judgments in actions ex delicto are not within the operation of the statute; and we are referred to the caption of the statute, "An act more effectually to prevent the imprisonment of honest debtors"; and it is insisted, the statute only protects such honest debtors as are within the operation of the act of 1822 — viz., debtors by matter ex contractu. There is some plausibility in the suggestion, but to authorize a construction, by which to exclude from the operation of the statute more than one-half of all the cases that are included by its words, there should be, not a plausible, but a conclusive argument — a demonstration.
We admit that where the words are vague and the meaning uncertain, the preamble — nay, even the caption — may be called in aid, for the purpose of construction. (In making this concession, we violate the authorities of Dwarris on Statutes.) Are the words of the statute vague, *Page 136 
and the meaning uncertain? If ever a statute did use words full (133) and certain, so as to include all judgments, the statute under consideration does so. After judgment is rendered against one for a trespass or the other matter ex delicto, is not that judgment a debt? He is then a debtor. His administrator would be bound to consider it a debt of record. The stress then is laid upon the word "honest," which is used in the caption of the act; and we are reminded, that is the very word used in the act of 1822, by which honest debtors may give bond for their appearance, and need not remain in jail twenty days before taking the oath for the relief of insolvent debtors. That is so; but can the enacting words of a statute be thus contracted by the words used in the caption? Can the caption be allowed to take out of the operation of the act one-half or nearly so of the cases included by its words?
The act of 1715, by which debtors were allowed to swear out, after remaining in jail twenty days (commonly called the "forty-shilling law"), was construed to include only debtors taken in execution on judgments upon actions ex contractu. The act of 1822, by which debtors were allowed to give bond to appear at court and take the oath, was also, by construction, confined to the defendants in judgments on actions ex contractu. The act of 1840, amending the act of 1715 was then passed, by which it is provided, that all persons confined in jail upon a ca. sa., issuing on a judgment in an action ex delicto, after remaining in jail twenty days, shall be discharged upon taking the insolvent debtor's oath. Thus debtors by judgment on matters ex delicto, are by the act of 1840, put on the same footing as debtors by judgment on matters ex contractu, by the act of 1715. Then comes the act of 1844, which, by its broad language, includes debtors as well of the one kind as of the other, and completely wipes out the distinction, by including all judgments, except in cases where an affidavit charging fraud is filed. The word "honest" in the caption, on which stress is laid, may as well be referred to the provision that all persons shall have the benefit of the act, and be considered "honest debtors," unless there be an affidavit charging them with fraud, as to the caption of the act of 1822.
There is, from 1715 down to 1844, a decided expression, that (134) the Legislature, influenced by the feeling of the age, intended to provide that no person should be imprisoned, except for crime or contempt. We do not feel at liberty to stand in the way of, or in anywise resist, this enlightened feeling, and to say, in spite of the broad words used in the statute, a citizen may be imprisoned twenty days, not for crime or contempt, but because he is too poor to pay the costs and damages assessed against him in a court action — in other words, *Page 137 
too poor to pay his debts. Nor can we, by construction, involve the proceeding against bail in all the difficulties presented by the famous case of Trice v. Turrentine, which was intended to be avoided in future by the broad words used in the third section of the statute under consideration, simply because it is entitled, "An act more effectually to prevent the imprisonment of honest debtors."
PER CURIAM.                                     Judgment affirmed.
Cited: Musgrove v. Kornegay, 52 N.C. 72; S. v. Partlow, 91 N.C. 550;Randall v. R. R., 104 N.C. 413; S. c., 107 N.C. 750; Kelly v. Fleming,113 N.C. 139; S. v. Patterson, 134 N.C. 614; Abernethy v.Commissioners, 169 N.C. 640; In re Chisholm's Will, 176 N.C. 213; S. v.Bell, 184 N.C. 707.